Detailed Action
Summary
This is the Non-Final Office Action based on application 13/125538 RCE filed 10/27/2020.     
Claims 127, 136, & 147-148 have been examined and fully considered.
Claims 147-148 are newly added.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 127,  & 136 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There are a few clarity issues with respect to the newly amended limitations dated 10/27/2020. 
to provide fragments, of said modified nucleic acid molecules, comprising said modification and differing by a single nucleotide and non-modified nucleic acid molecule fragments not comprising said modification,” this is unclear. Prior to this in the claim, it was claimed that the cleaving is random. If the cleaving is random, how does applicant ensure that the fragments differ by a single nucleotide? If cleaving is random…how is this ensured that all fragments differ from the other fragments by one nucleotide? This would seem to be instead, non-random, if certain sequences are ensured. Also, as claimed here does applicant intend all of the fragments to differ from the other fragments by one nucleotide, or do they mean that the fragments can all have the same nucleotide which is differs by? In addition, in the claimed molecule, how many possible fragments are there that differ by a single nucleotide? As claimed- it seems infinite. Please clear up in the claim language and ensure appropriate correction for the other independent claim.
With respect to Claim 127, step d) the newly amended sections also make the claim confusing/unclear.  It is claimed that, “d) separating or resolving by spectrometry, chromatography, electrophoresis or a combination thereof, the modified nucleic acid molecule fragments differing by a single nucleotide of step c) according to length, mass and/or charge, whereby such separating or resolving generates modified nucleic acid fragments differing in length, mass and/or charge and comprising all fragments differing by a single nucleotide of said nucleic acid molecule
The bolded section is confusing/unclear. The fragments, were already generated by the cleaving step in step b). Therefore, the use of the word “generates” in step d) is unclear/confusing….since it seems like the already fragmented molecules are only being separated from one another in step d).  Also, again, in step d), how is applicant ensuring that the fragments comprise, “all fragments”, and more specifically, “all fragments differing by a 
All comments with respect to clarity also apply to the similar limitations in Claim 136.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Going through the Wands Factor Analysis with respect to the instant claims, there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


The instant method while claims a very wide range of analysis techniques. These include, modification of nucleic acid molecules with general,” label, a mass tag, a lipophilic tag or an affinity tags,”  
“cleaving modified nucleic acid molecules randomly by chemical cleaving comprising alkylation, base hydrolysis, exposure to a primary alkyl amine, acid hydrolysis, exposure to a divalent cation, alkaline hydrolysis or exposure to a dinucleotide-specific reagent; enzymatic cleaving comprising an endonuclease, a DNA glycosylase, a deoxyribonuclease, an exonuclease, a DNAzyme or an RNAzyme; and/or heat cleaving,” and 
“using said modification to separate the modified nucleic acid molecule fragments differing by a single nucleotide from the non-modified nucleic acid molecule fragments 
All of the quoted Claim sections above include a wide range of measurement/detection/analytical techniques.  All of these techniques in each quoted section differ greatly from the other options in the same quoted section.  While applicant does disclose working examples and description of some of these techniques(for example, options of the types of chromatography options available(Not limited to, paragraphs 0016, 0099, 0101, 0306), all which help and disclose some options for how these techniques are performed, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation as the claims are 
 Also, how would one go about dialysis instead of chromatography? It seems dialysis is only mentioned very broadly, and one or ordinary skill could not use dialysis in the instant method without undue experimentation as instantly disclosed. For the filtration example, there does seem to be a few options to give one of ordinary skill guidance for how it is performed(paragraph 0490 & 0462 of instant PGpub).
In addition, how does one determine when separation is done by filtration, dialysis or chromatography, and without the disclosure of more, could one really perform any of these techniques with reasonable expectation of success without undue experimentation from what is disclosed and the level or ordinary skill in the art? The answer is no, as not specifics about filtration are claimed in the instant specification other than generally so.
Further, but similarly, applicant does not seem to have disclosure for how to accomplish all claimed cleaving techniques. When is heat cleaving used instead of acid or base hydrolysis for example and how exactly is this performed? It does seem that applicant has a lot of disclosure for how the instant cleavage can work(for instance, but not limited to paragraphs, 0252-0260), but what one of ordinary skill would not be able to do from what is instantly claimed as disclosed is to determine how make and use the invention without undue experimentation to ensure that the nucleic acid modifications differ only by a single nucleotide as instantly claimed.


Therefore, Claims 127 & 136 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
 because the specification, while being enabling for some of the claimed analysis techniques, does not reasonably provide enablement for all of them(as shown above).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims with a reasonable expectation of success.

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands,the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that “there was considerable direction and guidance” in the specification; there was “a high level of skill in the art at the time the application was filed;” and “all of the methods needed to practice the invention were well known.” 858 F.2d at 740, 8 USPQ2d at 1406. After Id., 8 USPQ2d at 1407.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1.	Claims 127, 136, & 147-148 are rejected under 35 U.S.C. 103(a) as being obvious over STANTON in US 6566059 in view of BOECKER in US 20050009053 and further in view of SCHNEIDER in US 20020172961.
	With respect to Claims 127 & 136, STANTON et al. teach of a method of analyzing polynucleotides (abstract).  STANTON et al. more specifically teach of providing modified and unmodified nucleic acids (Column 11, lines 1-15 &column 15 & column 16-line 30) and even more specifically of end-labeling as is done in the instant invention(Figures 15 & 16 and associate descriptions, Column 67, line 65-Column 68, line 13).  STANTON et al. further teach of cleaving at random the modified and non-modified nucleic acids (Column 137, lines 34-66, column 12, lines 38-67), and of separating modified from non-modified polynucleotides (Figure 16 & associated description), and that cleavage can be partial(column 121, column 1, paragraph 1), and also that the cleavage can be alkaline cleavage as instantly claimed among other  things(Column 59, line 17-34), and of separating and resolving the fragments by 
BOECKER et al. teach of methods and systems, particularly mass spectrometric methods and systems, for the analysis and sequencing of biomolecules, particularly nucleic acids, by fragmentation (abstract).  BOECKER et al. further teach of forming a mixture of all possible combinations of partially cleavable and cleavable products (paragraph 0024 and 0022).  It would have been obvious to one of ordinary skill in the art to cleave as to provide a mixture of all products as in the method of BOECKER in the method of STANTON due to the need in the art for a means for accurate detection and/or sequencing of an oligonucleotide (BOECKER, paragraph 0023). It would have been obvious to one of ordinary skill in the art to use the mass ladder of SCHNEIDER with methods of STANTON and BOECKER due to the advantages mass tagging method offer (SCHNEIDER, paragraph 0008). STANTON and BOECKER  do specifically state that the sequence ladder used is a mass ladder though as instantly claimed and defined in the spec, STANTON and BOECKER read on this part of the instant claim, and also SCHNEIDER et al. do in fact teach of a mass ladder for sequencing (paragraph 0020).   
	SCHNEIDER et al. teach of mass tagging methods are provided that lead to mass spectrometer detection sensitivities and molecular discriminations that are 
	With respect to Claims 147-148, SCHNEIDER et al. teach of using a mass ladder (paragraph 0008, 0019, 0121, 0200, 0316).  
Response to Arguments
Applicant's arguments filed 10/27/2020 has been fully considered but they are not persuasive.
There are still clarity and scope issues with respect to the instant claims, and particularly as instantly amended. These issues are explained in the above 112 rejections above. 
In general, the instantly claimed methods and techniques are well known in the art. Also, as instantly claimed- the techniques claimed as very very broad and far-reaching and the techniques are well known (end labeling, random cleaving, separating, and resolving, and the use of mass ladder determination by mass ladder). As broadly claimed and due to the large pool of options for performing all of these techniques and due to the clarity issues is the claims, one of ordinary skill in the art would not be able  to make and use the instant invention without undue experimentation. If applicant can overcome these issues, clear up the claims, and add more specifics, it will be easier to overcome the instant prior art.

 Applicant further argues that STANTON does not teach of fragments differing in size by one nucleotide each.  The examiner sees this, but would like to point out that STANTON does teach the method steps to be able to do this and also that BOECKER(paragraph 0252 and 00360 do teach of this.  Also- this is how mass spec works- by splitting up into all possible fragments is what the method does inherently unless applicant want so argue a more specific technique/add details to the claim.
Applicant further argues that STANTON et al. does not teach of partial or incomplete cleavage as is instantly intended by applicant. However though, the examiner would like to point out that as instantly claimed, applicant does not claim the method steps which are performed for how this cleavage is accomplished exactly, and also does not make the partial cleavage crystal clear in the claims as instantly claimed. 
Further with respect to the prior art rejections, applicant argues that based on the record, Stanton et al. teach complete cleavage, not partial /incomplete as instantly 
Applicant further argues that STANTON operates mechanistically different from the instant invention.  With respect to this, the examiner would again like to point out that the claim is confusing, not clear, and not specific, and one of ordinary skill in the art could make /use the invention without undue burden. If applicant can add more detail and clear ups the claims, maybe it will be clear what these mechanistic differences are.
With respect to BOECKER, applicant argues that BOECKER et al. does not teach of random cleavage, and also does not teach of partial modification. This however is not needed as STANTON, the primary references teach of both these things, specifically of end-labeling (Figures 15 & 16 and associate descriptions, Column 67, line 65-Column 68, line 13), and partial cleaving at random the modified and non-modified nucleic acids (Column 137, lines 34-66, column 12, lines 38-67, & column 121, column 1, paragraph 1).
In addition, applicant argues that STANTON, BOECKER, and SCHNEIDER et al. are an Illicit or insufficient combination. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art which is done instantly. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In response to applicant's argument that BOECKER, STANTON, and SCHNEIDER are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all pieces of prior art teach of method for analysis for polynucleotides and other biomolecules including sequencing by mass spectrometry.  Therefore, they are all analogous prior art.  If applicant can clear up the claimed subject matter in the claims, this might change.
At this time, all claims remain rejected.  If applicant can add more detail to the claim language, this might be different, though as instantly claimed, all claims remain rejected.

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797